 1   Ryan M. Best, WSBA #33672
     Jacob Mark, WSBA #54280
 2
     Michael Merkelbach, WSBA #55389
 3   Best Law, PLLC
     905 W. Riverside, Suite 409
 4   Spokane, WA 99201
 5   Telephone: (509) 624-4422
     Email: ryan.best@bestlawspokane.com
 6   jmark@bestlawspokane.com
     mike.m@bestlawspokane.com
 7

 8

 9

10                    UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WASHINGTON
11

12   ROBERT THOMPSON and JANELLE
     THOMPSON, a married couple,
13                                          Case No.:
14         Plaintiffs,
                                            COMPLAINT FOR DAMAGES AND
                                            JURY DEMAND
15         vs.
16
     UNITED STATES BAKERY, INC.,
17   d/b/a FRANZ FAMILY BAKERIES, an
     Oregon Corporation; and
18   OCCUPATIONAL HEALTH
19   SOLUTIONS, INC., a Washington
     Corporation,
20
                    Defendants.
21

22                       I. PARTIES, JURISDICTION, AND VENUE

23         1.1    Robert and Janelle Thompson are residents of Spokane County,
24
     Washington, in the Eastern District of Washington. Mr. and Mrs. Thompson assert
25

     COMPLAINT FOR DAMAGES AND JURY                                      BEST LAW PLLC
     DEMAND - 1                                                905 W. RIVERSIDE, STE. 409
                                                                      SPOKANE, WA 99201
                                                                    PHONE: (509) 624-4422
                                                                       FAX: (509) 703-7957
 1   the below causes of action on behalf of themselves, individually, and on behalf of
 2
     their marital community.
 3
           1.2     United States Bakery, Inc., d/b/a Franz Family Bakeries is a self-
 4

 5   insured, for profit Oregon corporation authorized to do business in the State of

 6   Washington.
 7
           1.3     Occupational Health Solutions, Inc. is a for profit Washington
 8
     corporation offering occupational health services, including third-party claims
 9

10   handling, with its principal place of business located in Spokane, Washington.

11         1.4     The Federal Court for the Eastern District of Washington has personal
12
     jurisdiction over the parties and subject matter jurisdiction for the claims in this
13
     Complaint pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1367(a).
14

15         1.5     Venue is appropriate under 28 U.S.C. §1391(b) because the events

16   giving rise to this Complaint occurred in this district.
17
           1.6     Venue is also appropriate under the special venue provision of 42
18
     U.S.C. §2000e-5(f)(3) because Spokane County, the Eastern District of
19

20   Washington, specifically, is where the unlawful employment practice is alleged to

21   have been committed, where the employment records relevant to such practice are
22
     maintained and administered and where Plaintiff Robert Thompson maintains
23
     employment despite ongoing alleged unlawful employment practices.
24

25

     COMPLAINT FOR DAMAGES AND JURY                                            BEST LAW PLLC
     DEMAND - 2                                                      905 W. RIVERSIDE, STE. 409
                                                                            SPOKANE, WA 99201
                                                                          PHONE: (509) 624-4422
                                                                             FAX: (509) 703-7957
 1       II.     INTRADISTRICT ASSIGNMENT AND REQUEST FOR JURY
                                    TRIAL
 2

 3         2.1    This action arose in Spokane County; therefore, Mr. and Mrs.
 4   Thompson respectfully request that the case be assigned to the Spokane Division
 5
     of the Eastern District of Washington. A jury is also demanded for this matter.
 6
                                      III. FACTS
 7

 8         2.2    Robert Thompson (hereinafter “Mr. Thompson” or “Plaintiff”) was
 9   hired by United States Bakery, Inc. d/b/a Franz Family Bakeries (hereinafter
10
     “Franz”), on March 8, 2013.
11
           2.3    On September 21, 2018, Mr. Thompson suffered a work-related
12

13   injury.
14         2.4    Mr. Thompson was off work for approximately two weeks.
15
           2.5    Prior to Mr. Thompson’s work-related injury, he was performing his
16
     job duties satisfactorily and had not received negative work evaluations.
17

18         2.6    On October 2, 2018, Mr. Thompson was released back to work with

19   no restrictions.
20
           2.7    On October 4, 2018, Mr. Thompson underwent an MRI which showed
21
     a mild to moderate disk protrusion mildly narrowing the canal at the C6-7, among
22

23   other findings.

24

25

     COMPLAINT FOR DAMAGES AND JURY                                         BEST LAW PLLC
     DEMAND - 3                                                   905 W. RIVERSIDE, STE. 409
                                                                         SPOKANE, WA 99201
                                                                       PHONE: (509) 624-4422
                                                                          FAX: (509) 703-7957
 1         2.8    On October 9, 2018, Mr. Thompson’s treating doctor, Miguel A.
 2
     Schmitz, M.D., restricted Mr. Thompson to six hours of work per day, with
 3
     limitations and recommended an epidural steroid injection.
 4

 5         2.9    Upon receipt of this medical information, Franz informed Mr.

 6   Thompson there were no light duty positions available and refused to allow Mr.
 7
     Thompson to work at all, even though Franz has previously created light duty
 8
     positions for other workers.
 9

10         2.10 On October 18, 2018, Mr. Thompson began physical therapy,

11   attending two sessions per week.
12
           2.11 On November 16, 2018, Mr. Thompson received an epidural steroid
13
     injection, per the suggestion of Dr. Schmitz, which gave him some pain relief for
14

15   approximately two days.

16         2.12 On December 4, 2018, based on Mr. Thompson’s failed treatments,
17
     including the epidural steroid injection, Dr. Schmitz recommended a cervical
18
     fusion.
19

20         2.13 Occupational Health Solutions, Inc. (hereinafter “OHS”), Franz’s

21   Third-Party Claims Administrator denied Mr. Thompson’s surgery requested on
22
     December 4, 2018.
23

24

25

     COMPLAINT FOR DAMAGES AND JURY                                         BEST LAW PLLC
     DEMAND - 4                                                   905 W. RIVERSIDE, STE. 409
                                                                         SPOKANE, WA 99201
                                                                       PHONE: (509) 624-4422
                                                                          FAX: (509) 703-7957
 1         2.14 After learning of Dr. Schmitz recommended course of treatment, OHS
 2
     required Mr. Thompson to attend an independent medical examination arranged by
 3
     Defendants with the Defendants’ selected doctor.
 4

 5         2.15 On January 3, 2019, Mr. Thompson attended an orthopedic

 6   examination with Dr. Peterson.
 7
           2.16 Dr. Peterson diagnosed Mr. Thompson with a C6-7 herniation, and
 8
     related the condition, on a more-probable-than-not basis, to the work-related
 9

10   injury.

11         2.17 The diagnosis in paragraph 2.16 above agreed with the diagnosis of
12
     Dr. Schmitz.
13
           2.18 Dr. Peterson also found that Mr. Thompson’s condition was not fixed
14

15   or stable.

16         2.19 This finding, that Mr. Thompson’s condition was not fixed or stable,
17
     also agreed with the diagnosis of Dr. Schmitz.
18
           2.20 Despite the same findings as Dr. Schmitz, Dr. Peterson recommended
19

20   additional conservative treatment which included the use of anti-inflammatories,

21   and additional physical therapy.
22
           2.21 Mr. Thompson’s treating doctor, Dr. Schmitz was asked to review Dr.
23
     Peterson’s findings.
24

25

     COMPLAINT FOR DAMAGES AND JURY                                         BEST LAW PLLC
     DEMAND - 5                                                   905 W. RIVERSIDE, STE. 409
                                                                         SPOKANE, WA 99201
                                                                       PHONE: (509) 624-4422
                                                                          FAX: (509) 703-7957
 1         2.22 On January 26, 2019, Dr. Schmitz reviewed Dr. Peterson’s findings
 2
     and agreed to the additional treatment but noted Mr. Thompson had referred pain
 3
     from the neck into the upper back. Based on the referred pain, Dr. Schmitz again
 4

 5   indicated surgery was necessary.

 6         2.23 Based on the results of the arranged medical examination with Dr.
 7
     Peterson, OHS denied Mr. Thompson’s surgery and Mr. Thompson continued
 8
     physical therapy.
 9

10         2.24 On May 7, 2019, based on the worsening condition of Mr. Thompson

11   and the continued failure of additional conservative treatments, Dr. Schmitz again
12
     recommended surgery for Mr. Thompson.
13
           2.25 On May 22, 20196, OHS denied Dr. Schmitz’s May 7, 2019 request
14

15   for surgery pending the outcome of a second OHS medical examination Mr.

16   Thompson had with Dr. Gregory Zoltani on April 26, 2019.
17
           2.26 On June 13, 2019, Mr. Thompson had electrodiagnostic testing
18
     performed at Spokane Spine Center which demonstrated left sided subacute C7
19

20   radiculopathy.

21         2.27 Radiculopathy is a symptom most often resolved by surgical
22
     intervention.
23
           2.28 Despite the June 13, 2019 confirmation of the presence of
24

25
     radiculopathy, on June 21, 2019 Dr. Zoltani amended his April 26, 2019 which

     COMPLAINT FOR DAMAGES AND JURY                                         BEST LAW PLLC
     DEMAND - 6                                                   905 W. RIVERSIDE, STE. 409
                                                                         SPOKANE, WA 99201
                                                                       PHONE: (509) 624-4422
                                                                          FAX: (509) 703-7957
 1   stated, “surgical intervention being unlikely to bring about meaningful functional
 2
     recovery due to lack of evidence of radiculopathy,” and instead changed his
 3
     medical opinion to “ the June 13, 2019 nerve conduction and EMG confirms C-7
 4

 5   radiculopathy. “We agree with another epidural injection.”

 6         2.29 The medical examiner selected by OHS to perform Mr. Thompson’s
 7
     medical evaluation, Dr. Zoltani, has never performed a single spinal surgery
 8
     throughout his entire career.
 9

10         2.30 Dr. Zoltani was selected by Defendants for his inexperience and his

11   willingness to arrive at whatever medical opinion he was directed to reach by the
12
     Defendants.
13
           2.31 Dr. Schmitz was asked to review the April 26, 2019 and June 21, 2019
14

15   findings of Dr. Zoltani.

16         2.32       On July 16, 2019, Dr. Schmitz reviewed Dr. Zoltani’s findings and
17
     again recommended surgery.
18
           2.33 Following Dr. Schmitz July 16, 2019 recommendation for surgery,
19

20   OHS authorized treatment, not for surgery but for another trigger point injection.

21         2.34 On July 30, 2019, Mr. Thompson received a trigger point injection at
22
     Spokane Spine Center.
23
           2.35 This trigger point injection did nothing to resolve Mr. Thompson’s
24

25
     spinal injury.

     COMPLAINT FOR DAMAGES AND JURY                                           BEST LAW PLLC
     DEMAND - 7                                                     905 W. RIVERSIDE, STE. 409
                                                                           SPOKANE, WA 99201
                                                                         PHONE: (509) 624-4422
                                                                            FAX: (509) 703-7957
 1         2.36 In August of 2019, Jon Floyd requested Mr. Thompson seek a second
 2
     opinion with a provider of his choosing.
 3
           2.37 This request resulted in more delay of Mr. Thompson’s surgery.
 4

 5         2.38 On approximately August 8, 2019, Dr. Schmitz was asked to refer Mr.

 6   Thompson for a second medical opinion that Mr. Thompson needed surgery to
 7
     resolve his injury.
 8
           2.39 On August 25, 2019, Dr. Schmitz sent a request to Dr. Kent of Axis
 9

10   Spine Center and asked Dr. Kent to evaluate Mr. Thompson.

11         2.40 On November 7, 2019, Mr. Thompson was evaluated by Dr. Kent and
12
     Dr. Kent concurred with Dr. Schmitz’s medical opinion that Mr. Thompson needed
13
     surgery.
14

15         2.41 On December 4, 2019, Mr. Thompson finally received the required

16   surgical intervention.
17
           2.42 The post-surgical recovery time for Mr. Thompson is estimated by his
18
     physicians to be approximately one year.
19

20         2.43 Dr. Schmitz recommended surgery on December 4, 2018.

21         2.44 Under the union contract, Mr. Thompson has until March 21, 2020 to
22
     return to work or he will be terminated according to the collective bargaining
23
     agreement.
24

25

     COMPLAINT FOR DAMAGES AND JURY                                         BEST LAW PLLC
     DEMAND - 8                                                   905 W. RIVERSIDE, STE. 409
                                                                         SPOKANE, WA 99201
                                                                       PHONE: (509) 624-4422
                                                                          FAX: (509) 703-7957
 1         2.45 Franz has intentionally delayed and interfered with Mr. Thompson’s
 2
     needed surgery for over 1 year and has refused to accommodate him or make light
 3
     duty work available as it has for other employees.
 4

 5         2.46 Had surgery occurred in a timely manner, Mr. Thompson’s recovery

 6   and potential return to work would have occurred prior to termination allowed
 7
     under his contract with Franz and loss of seniority.
 8
           2.47 Due to Mr. Thompson’s injury, he is presently disabled.
 9

10         2.48 Mr. Thompson can perform the essential job functions of the bread

11   indexing position and other positions with a reasonable accommodation.
12
           2.49 Franz failed and continues to fail to reasonably accommodate Mr.
13
     Thompson despite repeated requests for a reasonable accommodation.
14

15         2.50 Franz’s acts and omissions have caused the interactive process to

16   break down.
17
           2.51 Mr. Thompson’s industrial injury was never likely to be remedied,
18
     reduced, or reversed by conservative treatments.
19

20         2.52 The only physicians that did not recommend surgery were paid for by

21   the Defendants.
22
           2.53 Defendants ultimately rejected their own hired doctors’ opinions after
23
     delaying Mr. Thompson’s treatment long enough to allow for his termination.
24

25

     COMPLAINT FOR DAMAGES AND JURY                                       BEST LAW PLLC
     DEMAND - 9                                                 905 W. RIVERSIDE, STE. 409
                                                                       SPOKANE, WA 99201
                                                                     PHONE: (509) 624-4422
                                                                        FAX: (509) 703-7957
 1         2.54 Mr. Thompson’s proper treatment was delayed by Franz’s actions and
 2
     omissions.
 3
           2.55 Franz has engaged in claims suppression and retaliation by their
 4

 5   conduct outlined above.

 6         2.56 Dr. Zoltani was hired by Franz to create enough delay in Mr.
 7
     Thompson’s surgery to allow the 18 months to pass and to allow Franz to
 8
     terminate Mr. Thompson from his position under the collective bargaining
 9

10   agreement.

11         2.57 Mr. Thompson, with bidding seniority, was and is capable with
12
     reasonable accommodations to perform other job positions at Franz with potential
13
     to return to his job of injury if afforded an accommodation.
14

15         2.58 Mr. Thompson’s treating physician, Dr. Schmitz, has signed an order

16   for Mr. Thompson to begin work conditioning with Summit Rehabilitation.
17
           2.59 Summit Rehabilitation has the order and is waiting for Franz, through
18
     its third-party claims’ administrator believed now to be Gallagher and Bassett to
19

20   approve the order.

21         2.60 Franz engaged in claims suppression and retaliation through its agents
22
     by delaying its adoption of Dr. Schmitz surgical recommendation, and in doing so,
23
     exhausted most of Mr. Thompson’s 18- months of leave, and in doing so,
24

25

     COMPLAINT FOR DAMAGES AND JURY                                           BEST LAW PLLC
     DEMAND - 10                                                    905 W. RIVERSIDE, STE. 409
                                                                           SPOKANE, WA 99201
                                                                         PHONE: (509) 624-4422
                                                                            FAX: (509) 703-7957
 1   discriminated against Mr. Thompson on the basis of his current and historic
 2
     disability and in retaliation for filing a workers compensation claim.
 3
           2.61 Franz continues to engage in claims suppression and retaliation by its
 4

 5   refusal to approve the order sent by Dr. Schmitz which allows Mr. Thompson to

 6   begin work conditioning to prepare him to return to work, with accommodation in
 7
     the bread indexing position, until he is fully released back to the job of injury in
 8
     approximately May of 2020.
 9

10         2.62 Due to Mr. Thompson’s work-related injury, Franz perceives Mr.

11   Thompson as disabled and Franz sought to terminate Mr. Thompson by engaging
12
     in intentional claims suppression and retaliation in the form of frivolous actions in
13
     the L&I claim to stall that process beyond the contractual 18 month-mark where
14

15   Franz is allowed to terminate employees.

16         2.63 OHS assisted with claims suppression, discriminating and retaliating
17
     against Mr. Thompson on the basis of his current and historic disability, his
18
     requests for orthopedic surgery, his EEOC complaint, his request to be allowed to
19

20   work in a light duty capacity, and not allowing him any other reasonable

21   accommodation.
22
           2.64 OHS and Franz engaged in acts of claim’s suppression and retaliation
23
     through the above described conduct.
24

25

     COMPLAINT FOR DAMAGES AND JURY                                            BEST LAW PLLC
     DEMAND - 11                                                     905 W. RIVERSIDE, STE. 409
                                                                            SPOKANE, WA 99201
                                                                          PHONE: (509) 624-4422
                                                                             FAX: (509) 703-7957
 1          2.65 After the filing of Mr. Thompson’s EEOC complaint, Franz has
 2
     intentionally and retaliatorily delayed wage payments owing to Mr. Thompson
 3
     within his L&I claim.
 4

 5          2.66 This constitutes retaliation for Thompson’s EEOC filing.

 6          2.67 As a result of the acts and omissions of the Defendants, the Plaintiffs
 7
     suffered damages and have incurred attorney fees.
 8
                                     III.   CAUSES OF ACTION
 9

10   A.     Retaliation in Violation of Public Policy Wrongful/Illegal Retaliation-
            Wilmot v. Kaiser Aluminum, 118 Wn.2d 46(1991)/Claims Suppression
11
            3.1    Plaintiffs re-allege and incorporate by reference paragraphs 1.1-2.67
12

13   as if set forth fully herein.
14          3.2    Plaintiffs assert the common law tort of retaliation for Labor and
15
     Industries claims in violation of public policy as outlined in Wilmot v. Kaiser
16
     Aluminum, 118 Wn.2d 46 (1991).
17

18          3.3    Plaintiff, Robert Thompson was intentionally retaliated against as a

19   result of his lawful Labor and Industries claims and treatment, for seeking and
20
     receiving benefits from such a claim, and for filing an EEOC complaint.
21
            3.4    A Labor and Industry claim was filed by Mr. Thompson and is open,
22

23   ongoing, and unresolved at this time.

24          3.5    Mr. Thompson’s Labor and Industries claim for injury, and the desire
25
     to terminate Mr. Thompson after 18 months, was a substantial factor in Franz
     COMPLAINT FOR DAMAGES AND JURY                                           BEST LAW PLLC
     DEMAND - 12                                                    905 W. RIVERSIDE, STE. 409
                                                                           SPOKANE, WA 99201
                                                                         PHONE: (509) 624-4422
                                                                            FAX: (509) 703-7957
 1   failing to approve treatment, frivolously disputing, delaying, and denying
 2
     authorization for needed treatments.
 3
           3.6    Franz has delayed L&I wage payments following Plaintiff’s EEOC
 4

 5   complaint, this violates both Washington and Federal law.

 6         3.7    It is against the public policy of the State of Washington to retaliate
 7
     against an employee because of his filing of a Labor and Industries claim.
 8
           3.8    Franz retaliated against Plaintiff and continues to retaliate against
 9

10   Plaintiff because of his claim with Labor and Industries in violation of this public

11   policies. Allowing such a retaliation jeopardizes public policy in favor of reporting
12
     Labor and Industries violations and avoiding claims suppression.
13
           3.9    Franz has made light duty work available to other similarly situated
14

15   employees.

16         3.10 Franz has improperly worked to delay Mr. Thompson’s treatment for
17
     work-related injuries, as a further act of retaliation for Mr. Thompson’s L&I claim.
18
           3.11 Franz is vicariously liable and otherwise responsible for all other
19

20   Defendants and the acts of their agents in the L&I claims reporting and their

21   agent’s interference and suppression in the L&I claim treatments through the
22
     theories of contract, agency, apparent agency, joint venture, joint and several
23
     liability, master/servant, employer/employee, and joint tortfeasor.
24

25

     COMPLAINT FOR DAMAGES AND JURY                                           BEST LAW PLLC
     DEMAND - 13                                                    905 W. RIVERSIDE, STE. 409
                                                                           SPOKANE, WA 99201
                                                                         PHONE: (509) 624-4422
                                                                            FAX: (509) 703-7957
 1          3.12 As a proximate cause of Defendant Franz’s harassment, L&I claim
 2
     suppression, retaliation, discrimination, and delays in treatment, Plaintiffs have
 3
     been damaged in amounts to be proved at the time of trial, including attorney fees,
 4

 5   costs, and prolonged pain and suffering.

 6   B.     Violation of Washington Law Against Discrimination RCW 49.60.010 et
            seq.
 7

 8          3.13 Plaintiffs re-allege and incorporate by reference paragraphs 1.1-3.12
 9   as if set forth fully herein.
10
            3.14 RCW 49.60.180 makes it unlawful for an employer to discriminate an
11
     employee by altering the terms and conditions of his/her employment on account
12

13   of that employee’s disability status.
14          3.15 To state a disability claim under the WLAD and federal law, an
15
     employee need only establish that his disability was a substantial factor in the
16
     employer’s decision to alter the terms and conditions of his employment.
17

18          3.16 Mr. Thompson was performing his work satisfactorily prior to Franz’s

19   discrimination and retaliation detailed in the “facts” section of this Complaint.
20
            3.17 Franz could have provided reasonable accommodations for Mr.
21
     Thompson by placing him in a light duty position such as the bread indexing
22

23   position.

24          3.18 Defendants violated Plaintiff’s right to be free from disability
25
     discrimination as guaranteed by WLAD, specifically by depriving Plaintiff of
     COMPLAINT FOR DAMAGES AND JURY                                           BEST LAW PLLC
     DEMAND - 14                                                    905 W. RIVERSIDE, STE. 409
                                                                           SPOKANE, WA 99201
                                                                         PHONE: (509) 624-4422
                                                                            FAX: (509) 703-7957
 1   opportunities to timely receive required medical treatment, to receive reasonable
 2
     accommodations, and be free from claim suppression actions. These delays and
 3
     challenges were designed to delay Mr. Thompson’s recovery to outside the
 4

 5   timeframes outlined by the collective bargaining agreement and altered the terms

 6   and conditions of his employment.
 7
               3.19 Defendant Franz’s violation of the WLAD and federal law
 8
     proximately caused Plaintiffs to suffer damages.
 9

10             3.20 Plaintiffs, and the marital community thereof, seek all remedies,

11   damages, penalties, costs, and attorney fees available under the WLAD.
12
     C.        Violation of American Disability Act, ADAAA, 42 U.S.C. §12101 et seq.
13
               3.21 Plaintiffs re-allege and incorporate paragraphs 1.1-3.20 as if set forth
14

15   fully herein.

16             3.22 In order to state a claim for disability discrimination under the ADA,
17
     and ADAAA, an employee must establish membership in a protected class, an
18
     adverse employment action, satisfactory performance, and that his membership in
19

20   a protected class was a motivating or substantial factor in the adverse employment

21   action.
22
               3.23 Mr. Thompson has a disability as described under 42 U.S.C. §12101
23
     et seq.
24

25

     COMPLAINT FOR DAMAGES AND JURY                                             BEST LAW PLLC
     DEMAND - 15                                                      905 W. RIVERSIDE, STE. 409
                                                                             SPOKANE, WA 99201
                                                                           PHONE: (509) 624-4422
                                                                              FAX: (509) 703-7957
 1         3.24 Alternatively, Mr. Thompson is perceived as being disabled by
 2
     Defendants since the onset of his L&I claim on September 21, 2018 as described in
 3
     42 U.S.C. §12101 et seq.
 4

 5         3.25 Mr. Thompsons disability status or perceived disability status has

 6   resulted in adverse employment actions in the form of L&I claims suppression,
 7
     reduced wages, failures to accommodate, and not providing light duty work as
 8
     done for other similarly situated employees.
 9

10         3.26 Franz has conceded that Mr. Thompson has a disability in writing.

11         3.27 OHS engaged in L&I claim suppression while acting on behalf of
12
     Franz, by delaying L&I payments, delaying his surgery, failing to engage in the
13
     interactive process, failing to waive their 18 month termination deadline after their
14

15   delays, and requesting duplicative, redundant medical opinions to approve surgery.

16         3.28 Alternatively, OHS and Franz used needless, unfounded, frivolous
17
     medical opinions to delay Mr. Thompson’s required surgery for his work-related
18
     injury.
19

20         3.29 Franz has no immunity for intentional acts in violation of RCW 51.28

21   claims suppression statutes as Franz is Mr. Thompson’s employer.
22
           3.30 Franz has failed to modify Mr. Thompson’s workplace position to
23
     accommodate his disability in the manner that Franz has accommodated other
24

25
     employees.

     COMPLAINT FOR DAMAGES AND JURY                                          BEST LAW PLLC
     DEMAND - 16                                                   905 W. RIVERSIDE, STE. 409
                                                                          SPOKANE, WA 99201
                                                                        PHONE: (509) 624-4422
                                                                           FAX: (509) 703-7957
 1         3.31 Within Mr. Thompson’s Labor and Industries claim, Franz and OHS
 2
     had the authority to authorize Mr. Thompson’s medical treatment as recommended
 3
     by his treating doctor.
 4

 5         3.32 Instead of authorizing Mr. Thompson’s medical treatment as

 6   recommended by his treating doctor, Franz and OHS requested second, third, and
 7
     fourth opinions.
 8
           3.33 The medical opinions requested did not have adequate surgical
 9

10   foundation and were designed to delay treatment.

11         3.34 All this above referenced behavior violated the ADA and WLAD as it
12
     constitutes discrimination by altering the terms and conditions of the employment
13
     of Mr. Thompson, a person with a disability, or alternatively, a person perceived as
14

15   disabled.

16         3.35 Alternatively, OHS, while violating the WLAD and the ADA, and
17
     other state and federal laws, were acting as Mr. Thompson’s employer on behalf of
18
     Franz Bakery.
19

20         3.36 Franz’s acts and omissions in violating the ADA and WLAD in

21   conjunction with the acts and omissions of the other defendants has proximately
22
     caused Plaintiffs’ damages. Mr. and Mrs. Thompson seek all damages authorized
23
     under WLAD, the ADA, and ADAA.
24

25
     D.     Negligence/Negligent Supervision OHS/Franz

     COMPLAINT FOR DAMAGES AND JURY                                         BEST LAW PLLC
     DEMAND - 17                                                  905 W. RIVERSIDE, STE. 409
                                                                         SPOKANE, WA 99201
                                                                       PHONE: (509) 624-4422
                                                                          FAX: (509) 703-7957
 1          3.37     Plaintiffs re-allege and incorporate paragraphs 1.1-3.36 as if set forth
 2
     fully herein.
 3
            3.38 Plaintiffs allege negligence in the alternative.
 4

 5          3.39 OHS had a duty to supervise its employees to ensure that employees

 6   did not violate RCW 51.28.025.
 7
            3.40 Franz had a duty to supervise OHS’s acts and omissions to ensure
 8
     OHS and its employee/agents did not violate RCW 51.28.025 and engage in L&I
 9

10   retaliation.

11          3.41 Both these duties are non-delegable.
12
            3.42 Once Franz was aware of OHS’ acts, Franz had a duty both in law and
13
     under their contract with Mr. Thompson, to mitigate the harm to Mr. Thompson by
14

15   approving Mr. Thompson’s required surgery within a reasonable timeframe

16   allowing for rehabilitation and return to work conducive to any restrictions he had
17
     and within the timeframe allotted within the Collective Bargaining Agreement.
18
            3.43 By negligently engaging a physician with no surgical experience and
19

20   whose opinion Franz ultimately concluded was erroneous, based on a lack of

21   surgical experience, Franz and OHS delayed Mr. Thompson’s required treatment
22
     for his work-related injury.
23
            3.44 The purpose of the repeated medical exams was to delay Mr.
24

25
     Thompson’s surgery to ensure Franz could terminate Mr. Thompson pursuant to

     COMPLAINT FOR DAMAGES AND JURY                                            BEST LAW PLLC
     DEMAND - 18                                                     905 W. RIVERSIDE, STE. 409
                                                                            SPOKANE, WA 99201
                                                                          PHONE: (509) 624-4422
                                                                             FAX: (509) 703-7957
 1   the collective bargaining agreement, and suppress future L&I claims at Franz by
 2
     other employees.
 3
           3.45 All the Defendants breached their duties by engaging in claims
 4

 5   suppression and retaliation and requiring additional, ineffective conservative

 6   treatment after electrodiagnostic testing by Defendants’ own expert, confirmed
 7
     nerve damage, delaying Mr. Thompson’s surgery to a time that did not allow for
 8
     recovery within the timeframe allotted within the Collective Bargaining
 9

10   Agreement.

11         3.46 Mr. Thompson has suffered harm proximately caused by each of the
12
     Defendants’ negligence.
13
           3.47 As to their acts and omissions, each Defendant acted as a joint
14

15   tortfeasor, acted in concert, created an indivisible injury, as agents and common

16   law partners of each other, in suppressing Mr. Thompson’s surgery to a time that
17
     did not allow for recovery within the timeframe allotted within the Collective
18
     Bargaining Agreement to justify Mr. Thompson’s pending termination and to hide
19

20   their wrongdoing.

21         3.48 Franz’s acts and omissions in violating RCW 51.28 et seq. in
22
     conjunction with the negligent acts and omissions of itself and the other
23
     Defendants has proximately caused Plaintiffs damages. Mr. and Mrs. Thompson
24

25
     seek all damages authorized under 51.28 et seq. and the common law.

     COMPLAINT FOR DAMAGES AND JURY                                         BEST LAW PLLC
     DEMAND - 19                                                  905 W. RIVERSIDE, STE. 409
                                                                         SPOKANE, WA 99201
                                                                       PHONE: (509) 624-4422
                                                                          FAX: (509) 703-7957
 1   E.    Franz’s Delays in Treatment Equitably Estop Franz From Terminating
           Mr. Thompson
 2

 3         3.49 Plaintiffs re-allege and incorporate paragraphs 1.1-3.48 as if set forth
 4   fully herein.
 5
           3.50 Based on Franz’s bad faith, retaliatory delays in authorizing Mr.
 6
     Thompson’s required surgery, Franz has waived its contractual right to terminate
 7

 8   Mr. Thompson after 18 months with a loss of seniority.
 9

10
     F.    RCW 7.24.010 et seq. Declaratory Relief Suspending Franz’s Ability to
11         Self-Insure for L&I Claims Barring the Termination of Mr. Thompson
           Under RCW 51.28 and Common Law and Washington Statutes
12

13         3.51 Plaintiffs re-allege and incorporate paragraphs 1.1-3.50 as if set forth
14   fully herein.
15
           3.52 Plaintiffs seek declarative and/or injunctive relief under RCW
16
     7.24.010 et seq. to enforce the provisions of RCW 51.28 et seq.
17

18         3.53 Franz, OHS, and each of its agents/employees should be required to

19   refrain from engaging in claims suppression and retaliation as required by law.
20
            3.54 Franz and its agents intentionally delayed approval of Mr.
21
     Thompson’s required surgery and delayed L&I payments for wages following an
22

23   EEOC complaint, and in doing so, engaged in claims suppression seeking to foster,

24   through retaliation, a culture that discourages the filing of L&I claims and proper
25
     and timely treatment for workplace injuries.
     COMPLAINT FOR DAMAGES AND JURY                                          BEST LAW PLLC
     DEMAND - 20                                                   905 W. RIVERSIDE, STE. 409
                                                                          SPOKANE, WA 99201
                                                                        PHONE: (509) 624-4422
                                                                           FAX: (509) 703-7957
 1         3.55 Defendants, acting in concert to suppress and delay Mr. Thompson’s
 2
     medical treatment for an industrial injury, did harm, and continues to harm, Mr.
 3
     Thompson both physically and economically.
 4

 5         3.56 Plaintiffs seeks recovery under the above statute for the damages

 6   associated with the Defendants wrongful conduct and failure to comply with the
 7
     law, specifically RCW 51.28.010(2)(c).
 8
                                  IV.   PRAYER FOR RELIEF
 9

10         Plaintiffs respectfully demand a jury trial and pray for:

11         (a) Compensation for all injuries and damages suffered by Mr. and Mrs.
12
     Thompson, including but not limited to:
13
           (i) Both economic and non-economic damages, in an amount to be proven at
14

15   trial, including back pay, front pay, pre and post judgment interest;

16         (ii) Lost benefits of employment;
17
           ((iii) Adverse tax consequences of any award for economic damages
18
     pursuant to Chapter RCW 49.60 et seq. and federal law;
19

20         (iv) Liquidated damages under both federal and Washington law for willful

21   violations as it relates to the lost back and front pay;
22
           (v) Wages and benefits;
23
           (vi) Exemplary damages;
24

25
           (vii) Punitive damages;

     COMPLAINT FOR DAMAGES AND JURY                                          BEST LAW PLLC
     DEMAND - 21                                                   905 W. RIVERSIDE, STE. 409
                                                                          SPOKANE, WA 99201
                                                                        PHONE: (509) 624-4422
                                                                           FAX: (509) 703-7957
 1          (viii) Compensatory and general damages suffered by Plaintiffs as a result
 2
     of all forms of discrimination and retaliation;
 3
            (ix) Costs and reasonable attorneys’ fees incurred with this lawsuit as
 4

 5   permitted by statute under the Washington Law Against Discrimination and the

 6   ADA;
 7
            (x) All such other relief or damages as authorized under the ADA, ADAAA,
 8
     WLAD, or Washington/federal common law;
 9

10          (xi) General damages, including emotional distress;

11          (xii) Injunctive relief to restrict Franz from engaging in claims suppression
12
     and retaliation and from terminating Mr. Thompson based on Defendant’s delays;
13
     and
14

15          (xiii) such other and further relief as the Court deems just or equitable.

16   Dated this 13th      day of March 2020.
17
                                             BEST LAW, PLLC
18
                                               s/Ryan Best
19                                           Ryan Best, WSBA # 33672
20                                           Jacob Mark, WSBA #54280
                                             Michael Merkelbach, WSBA #55389
21                                           Best Law, PLLC
                                             905 W. Riverside, Suite 409
22
                                             Spokane, WA 99201
23                                           Telephone: (509) 624-4422
                                             Email: ryan.best@bestlawspokane.com
24                                           jmark@bestlawspokane.com
25
                                             mike.m@bestlawspokane.com

     COMPLAINT FOR DAMAGES AND JURY                                           BEST LAW PLLC
     DEMAND - 22                                                    905 W. RIVERSIDE, STE. 409
                                                                           SPOKANE, WA 99201
                                                                         PHONE: (509) 624-4422
                                                                            FAX: (509) 703-7957
